SIMPSON, J.
While a receiver of rents may properly be sued, and while the court will not pass upon the merits of a cause of action in passing upon a petition for permission to sue the receiver, it should appear, at least prima facie, that the petitioner has a cause of action against the receiver. Moeller vs. Goffin, 1 Conn. Sup. 83; 53 C. J. Receivers §552.
In the petition it is alleged that the petitioner was upon the premises as an invitee and suffered injuries caused by the defective and dangerous condition of the premises, but it does not appear that he was an invitee upon that portion of the premises which was exclusively under the control of a tenant or the owner, or that the dangerous and defective condition was on any portion of the premises of which the receiver had control.
The petition is denied without prejudice.